BASKIN, Judge.
Appellant Wiener appeals a decision of the circuit court which affirmed the decision of the Dade County Commission to rezone certain property from IU-2 (Industry-Heavy) to AU (Agricultural) use. We have jurisdiction. United Teachers of Dade v. Save Brickell Avenue, Inc., 378 So.2d 296 (Fla. 3d DCA 1979).
In this case, the question of whether the resolution serves the health, safety, morals, or general welfare of the public is “fairly debatable,” and therefore, the resolution should not be disturbed by the court. Dade County v. United Resources, Inc., 374 So.2d 1046 (Fla. 3d DCA 1979) and Dade County v. Inversiones Rafamar, S.A., 360 So.2d 1130 (Fla. 3d DCA 1978).
Accordingly, the order of affirmance of the circuit court is hereby affirmed.